NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES OKONKWO and CECILIA                     No.   16-71020
OKONKWO,
                                                Tax Ct. No. 23496-13
                Petitioners - Appellants,
                                                MEMORANDUM*
 v.

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent - Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted December 7, 2017**
                              Pasadena, California

Before: REINHARDT and NGUYEN, Circuit Judges, and BLOCK,*** District
Judge.

      Appellants Charles Okonkwo and Cecilia Okonkwo seek review of the Tax

Court’s finding that the Okonkwos were not entitled to certain claimed deductions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States Senior District Judge for
the Eastern District of New York, sitting by designation.
on their second house. Reviewing for clear error, see Christensen v. CIR, 786 F.2d
1382, 1383 (9th Cir. 1986), we affirm.

      The Okonkwos’ appeal rests on one contention: that the Tax Court erred in

finding that their daughter did not pay fair rent while residing in their second

house. Specifically, the Okonkwos argue that in addition to paying $2,000 per

month in cash, which is substantially below market value, their daughter also paid

rent in services. However, the evidence in the record shows that the Okonkwos’

daughter provided minimal services, if any, to the Okonkwos during her residence

in their second house. Because the Tax Court’s finding that the Okonkwos’

daughter did not pay fair rent is “plausible in light of the record viewed in its

entirety,” we must affirm. See Wolf v. CIR, 4 F.3d 709, 712–13 (9th Cir. 1993).

      AFFIRMED.




                                           2